                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In Re:                                                             Case No.        18-52776-mbm
Jimmie Q. Forrest                                                  Chapter         13
                                                                   Judge           McIvor
                                  Debtor(s)/

                 CHAPTER 13 POST CONFIRMATION PLAN MODIFICATION

        NOW COMES Jimmie Q. Forrest, by and through his counsel, Thav Gross PC, and hereby requests to
modify his confirmed plan by allowing the Debtor to retain a portion of his 2018 Federal Income Tax Refund.
Specifically:

        1. Debtor filed for Chapter 13 relief on September 18, 2018.

        2. Debtor’s Chapter 13 plan was confirmed on December 19, 2018.

        3. Debtor is required to remit all Federal Income Tax Refunds to the Trustee for the duration of his.

        4. Debtor has filed his 2018 Federal Income Tax Return and expects to receive a $1,597.00 refund.
           (A copy of Debtor(s) return has been provided directly to the Trustee in conjunction with the
           filing of this Pleading.)

        5. Debtor requests to retain a portion of his 2018 Federal Income Tax refund for the following good
           cause:

            a. Debtor’s vehicle requires significant auto repair in order for the Debtor to continue to operate
               the vehicle. Debtor needs a workable vehicle in order to travel to and from his job. The total
               cost for the vehicle repair is $1,361.60.

            (Estimates are attached hereto and incorporated by reference)

        6. Debtors request to retain $1,361.60 of his 2018 Federal Income Tax Refund to pay for these
           necessary and unanticipated vehicle repair.

        7. Debtor will remit the balance of his 2018 Federal Income Tax Refund in the amount of $236.00 to
           the Chapter 13 trustee for the benefit of the creditors.

        8. Debtor is 100% paid into his plan.

        9. Modification of Debtor’s plan shall impact creditors, receiving payment through the Chapter 13
           Trustee, as follows:

                a.      Class 1 claims: Trustee Fees shall continue be paid in full in accordance to the
                Confirmed plan.
                b.      Class 2 claims: Administrative Claims including attorney Fees and costs, shall
                continue to be paid in full in accordance to the Confirmed plan.
                c.      Class 3 claims: Secured Claims to be stripped – not applicable.
                d.      Class 4 claims: Secured Claims on which the last contractual payment is due
                beyond the length of the plan - paid directly by Debtors.


 18-52776-mbm         Doc 40       Filed 06/26/19       Entered 06/26/19 09:04:53            Page 1 of 12
                  e.      Class 5: Secured claims on which the last payment will become due within the
                  plan duration – shall continue be paid in full in accordance to the Confirmed plan.
                  f.      Class 6: Executory Contracts- paid directly by Debtor.
                  g.      Class 7: Priority Unsecured claims – shall continue be paid in full in accordance
                  to the Confirmed plan.
                  h.      Class 8: Separately Classified Unsecured claims – not applicable.
                  i.      Class 9: General Unsecured claims shall continue to be paid a total sum for
                          distribution in an amount that is not less than the amount available in Chapter 7.

          10. Debtor’s plan shall complete within the confirmed time frame. (See attached liquidation analysis)

          WHEREFORE, Debtor prays that he be allowed to retain a portion of his 2018 Federal Income Tax
Refund.

                                                    THAV GROSS PC

Dated: June 25, 2019                                /s/ Brian J. Small
                                                    Thav Gross PC
                                                    Attorney for Debtor(s)
                                                    Brian J. Small (P46901)
                                                    Garik Osipyants (P69952)
                                                    30150 Telegraph Rd., Ste. 444
                                                    Bingham Farms, MI 48025
                                                    248.645.1700
                                                    bankruptcy@thavgross.com




18-52776-mbm            Doc 40      Filed 06/26/19       Entered 06/26/19 09:04:53           Page 2 of 12
18-52776-mbm   Doc 40   Filed 06/26/19   Entered 06/26/19 09:04:53   Page 3 of 12
18-52776-mbm   Doc 40   Filed 06/26/19   Entered 06/26/19 09:04:53   Page 4 of 12
                                                                           ATTACHMENT 1
                     LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                                               DEBTOR'S
                                                     FAIR MARKET                               SHARE OF       EXEMPT         NON-EXEMPT
        TYPE OF PROPERTY                                VALUE                   LIENS           EQUITY        AMOUNT           AMOUNT

     PERSONAL RESIDENCE                                       288,000.00         267,121.00       20,879.00     20,879.00                      0.00


 REAL ESTATE OTHER THAN
                                                                        0.00            0.00           0.00           0.00                     0.00
   PERSONAL RESIDENCE


   HHG/PERSONAL EFFECTS                                              6,950.00           0.00       6,950.00      6,950.00                      0.00



                 JEWELRY                                              100.00            0.00        100.00          100.00                     0.00



     CASH/BANK ACCOUNTS                                                50.00            0.00         50.00           50.00                     0.00



                VEHICLES                                             6,500.00      1,524.00        4,976.00      3,775.00                1,201.00



            OTHER (itemize)

 CREATIVE BUSINESS
 SOLUTIONS INSTALLATION,
 LLC (Assets include bank
 account Citizens XXX1027
                                                                      627.00            0.00        627.00          627.00                     0.00
 (balance 127.08 and equipment
 including drills, testers, tools,
 saws, cable (FMV $500.00)
 100%
 CREATIVE BUSINESS
 SOLUTIONS MAINTENANCE,
 LLC (Assets include Chase Bank
 Account xxx3200 (balance                                            4,158.00           0.00       4,158.00      2,419.00                1,739.00
 $158.00, snow plow, snow
 blower (FMV $4,000)
 100 % ownership

              OTHER (total)                                          4,785.00           0.00       4,785.00      3,046.00                1,739.00




                         Amount available upon liquidation                                                      $                       2,940.00

                         Less administrative expenses and costs                                                 $                     41,189.95

                         Less priority claims                                                                   $                             0.00

                         Amount Available in Chapter 7                                                          $                             0.00




Local Form 10-24-17 V 1
                                                                                  9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            18-52776-mbm                     Doc 40           Filed 06/26/19      Entered 06/26/19 09:04:53      Page 5 of 12
                                                                          ATTACHMENT 2

                                                           CHAPTER 13 MODEL WORKSHEET
                                                       LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M
 1.          Proposed length of Plan:                                   60        months

 2.          Initial Plan Payment:
            $2,329.76 per month x 60 months = $139,785.60 (subtotal)

             Additional
 3.          Payments:                  $                       per=$(subtotal)

 4.          Lump sums payments                                                                                                        $0.00

 5.          Total to be paid into Plan (total of lines 2 through 4)                                                          $139,785.60

 6.          Estimated disbursements other than to Class 9 General Unsecured Creditors

             a. Estimated Trustee Fees                                                       $9,784.80

             b. Estimated Attorney Fees and costs through
                confirmation of plan                                                         $3,500.00

             c. Estimated Attorney Fees and costs post-confirmation
                through duration of Plan                                                     $3,500.00

             d. Estimated fees of other Professionals                                            $0.00

             e. Total mortgage and other continuing secured debt
                payments                                                                   $108,000.00

             f. Total non-continuing secured debt payments
                (including interest)                                                             $0.00

             g. Total priority claims                                                            $0.00

             h. Total arrearage claims                                                      $15,000.00
             Total disbursements other than to Class 9 General Unsecured Creditors
 7.          (Total of lines 6.a through 6.h)                                                                       $           139,784.80

             Funds estimated to be available for Class 9 General Unsecured Creditors
 8.          (Line 5 minus Line 7)                                                                              $                        0.80

             Estimated dividend to Class 9 General Unsecured Creditors in Chapter 7 proceeding
 9.          (see Liquidation Analysis on page 6)                                                               $                        0.00



COMMENTS:




Local Form 10-24-17 V 1
                                                                                   10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            18-52776-mbm                     Doc 40           Filed 06/26/19        Entered 06/26/19 09:04:53   Page 6 of 12
                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In Re:                                                    Case No.      18-52776-mbm
Jimmie Q. Forrest                                         Chapter       13
                                                          Judge         McIvor
                                 Debtor(s)/

                        ORDER MODIFYING CHAPTER 13 PLAN

        Debtor(s) having filed a Proposed Chapter 13 Post Confirmation Plan Modification, all
interested parties having received Notice, and all documents were served upon the Trustee and all
creditors pursuant to LBR 3015-1(b) and 3015-2(b), and the Court being more fully advised;

     IT IS HEREBY ORDERED that Debtor’s plan is modified as follows:
   ➢ Debtor is permitted to retain $1,361.60. of his 2018 Federal Income Tax Refund,
   ➢ Debtor shall remit the balance of his 2018 Federal Income Tax Refund in the amount of
     $236.00 to the Chapter 13 trustee for the benefit of the creditors

        IT IS FURTHER ORDERED that in all other respects the confirmed plan shall remain in
full force and effect



                                     PROPOSED ORDER




18-52776-mbm        Doc 40     Filed 06/26/19    Entered 06/26/19 09:04:53       Page 7 of 12
                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
In re:                                                      Case No.         18-52776-mbm
Jimmie Q. Forrest                                           Chapter          13
                                                            Judge            McIvor
Address: 4718 Hardwoods Dr, West Bloomfield, MI 48323


                               Debtor(s)/
           Notice of Deadline to Object to Proposed Chapter 13 Plan Modification
       The deadline to file an objection to the attached proposed chapter 13 plan modification is
21 days after service.

  If no timely responses are filed to a proposed post-confirmation plan modification, the
proponent may file a certificate of no response and request entry of an order approving the plan
modification.

   If a timely objection is filed, the Court will set the matter for hearing and give notice of the
hearing to the debtor, the proponent of the plan modification, the trustee and any objecting
parties. In that event, the plan modification will become effective when the Court enters an order
overruling or resolving all objections.

    Objections to the attached proposed chapter 13 plan modification shall be served on the
following:
       Brian J. Small,                                       David W. Ruskin
       30150 Telegraph Rd., Suite 444,                       1100 Travelers Tower
       Bingham Farms, MI 48025                               26555 Evergreen Road
                                                             Southfield, MI 48076-4251



Dated: June 25, 2019                         /s/ Brian J. Small
                                             Thav Gross PC
                                             Attorney for Debtor(s)
                                             Brian J. Small (P46901)
                                             Garik Osipyants (P69952)
                                             30150 Telegraph Rd., Ste. 444
                                             Bingham Farms, MI 48025
                                             248.645.1700
                                             bankruptcy@thavgross.com




 18-52776-mbm        Doc 40    Filed 06/26/19     Entered 06/26/19 09:04:53         Page 8 of 12
                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF MICHIGAN

IN RE: JIMMIE Q FORREST                                         CASE NO: 18-52776-mbm
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13




On 6/26/2019, I did cause a copy of the following documents, described below,
CHAPTER 13 POST CONFIRMATION PLAN MODIFICATION




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 6/26/2019
                                                          /s/ Brian Joel Small
                                                          Brian Joel Small P-46901
                                                          Thav, Gross, Steinway & Bennett P.C.
                                                          30150 Telegraph Rd., Suite 444
                                                          Bingham Farms, MI 48025-0000
                                                          248 645 1700



            18-52776-mbm          Doc 40      Filed 06/26/19      Entered 06/26/19 09:04:53           Page 9 of 12
                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF MICHIGAN

 IN RE: JIMMIE Q FORREST                                                CASE NO: 18-52776-mbm

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 6/26/2019, a copy of the following documents, described below,

CHAPTER 13 POST CONFIRMATION PLAN MODIFICATION




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 6/26/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Brian Joel Small
                                                                            Thav, Gross, Steinway & Bennett P.C.
                                                                            30150 Telegraph Rd., Suite 444
                                                                            Bingham Farms, MI 48025-0000
              18-52776-mbm             Doc 40       Filed 06/26/19         Entered 06/26/19 09:04:53               Page 10 of 12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                 1STPROGRESS1STEQUITY                     ATT MOBILITY II LLC
1LABEL MATRIX FOR LOCAL NOTICING          PO BOX 84010                             ATT SERVICES INC
06452                                     COLUMBUS GA 31908-4010                   KAREN A CAVAGNARO PARALEGAL
CASE 18-52776-MBM                                                                  ONE ATT WAY SUITE 3A104
EASTERN DISTRICT OF MICHIGAN                                                       BEDMINSTER NJ 07921-2693
DETROIT
TUE JUN 25 15-49-13 EDT 2019



ATHENA J AITAS                            HEATHER R BURNARD                        COMMUNITY FINANCIAL CREDIT UNION
31440 NORTHWESTERN HIGHWAY                31440 NORTHWESTERN HIGHWAY               500 SOUTH HARVEY
SUITE 200                                 SUITE 200                                PLYMOUTH MI 48170-1759
FARMINGTON HILLS MI 48334-5422            FARMINGTON HILLS MI 48334-5422




CAPITAL ONE                               CAPITAL ONE BANK USA NA                  COMMUNITY FINANCIAL CU
PO BOX 30285                              PO BOX 71083                             PO BOX 8050
SALT LAKE CITY UT 84130-0285              CHARLOTTE NC 28272-1083                  PLYMOUTH MI 48170-8050




DTE ENERGY                                DTE ENERGY                               DEPARTMENT OF HOUSING URBAN
ONE ENERGY PLAZA                          ONE ENERGY PLAZA                         DEVELOPMEN
DETROIT MI 48226-1221                     WCB 735                                  451 7TH STREET SW
                                          DETROIT MI 48226-1221                    WASHINGTON DC 20410-0002




DEPT OF EDNAVIENT                         DIRECTV LLC                              FIRST PREMIER BANK
PO BOX 9635                               BY AMERICAN INFOSOURCE AS AGENT          3820 N LOUISE AVE
WILKES BARRE PA 18773-9635                PO BOX 5008                              SIOUX FALLS SD 57107-0145
                                          CAROL STREAM IL 60197-5008




DEBTOR                                    FREEDOM MORTGAGE CORP                    FREEDOM MORTGAGE CORPORATION
JIMMIE Q FORREST                          10500 KINCAID DR                         ATTN CASH MANAGEMENT
4718 HARDWOODS DR                         FISHERS IN 46037-9764                    10500 KINCAID DRIVE
WEST BLOOMFIELD MI 48323-2636                                                      FISHERS IN 46037-9764




I C SYSTEM INC                            IRS                                      INTERNAL REVENUE SERVICE
PO BOX 64378                              PO BOX 7346                              CENTRALIZED INSOLVENCY OPERATIONS
SAINT PAUL MN 55164-0378                  PHILADELPHIA PA 19101-7346               PO BOX 7346
                                                                                   PHILADELPHIA PA 19101-7346




MERCHANTS MEDCAL                          NAVIENT SOLUTIONS LLC ON BEHALF OF THE   OAKLAND COMMUNITY COLLEGE CO MMCC
6324 TAYLOR DR                            DPT                                      XXX7176
FLINT MI 48507-4685                       NAVIENT SOLUTIONS LLC ON BEHALF OF       6324 TAYLOR DR
                                          DEPARTMENT OF EDUCATION LOAN SERVICES    FLINT MI 48507-4680
                                          PO BOX 9635
                                          WILKES-BARRE PA 18773-9635




PREMIER BANKCARD LLC                      RCVL PER MNG                             KAREN L ROWSE OBERLE
JEFFERSON CAPITAL SYSTEMS LLC ASSIGNEE    20816 44TH AVE W                         24525 HARPER AVE
PO BOX 7999                               LYNNWOOD WA 98036-7744                   SUITE TWO
SAINT CLOUD MN 56302-7999                                                          ST CLAIR SHORES MI 48080-1286



           18-52776-mbm          Doc 40   Filed 06/26/19    Entered 06/26/19 09:04:53       Page 11 of 12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

                                         EXCLUDE
DAVID WM RUSKIN                                                                   TROTT LAW
26555 EVERGREEN RD STE 1100              BRIAN J SMALL                            31440 NORTHWESTERN HIGHWAY SUITE 200
SOUTHFIELD MI 48076-4251                 30150 TELEGRAPH RD                       FARMINGTON MI 48334-5422
                                         SUITE 444
                                         BINGHAM FARMS MI 48025-4549




US DEPARTMENT OF HOUSING AND URBAN       US ATTORNEY                              UNIVERSAL CREDIT SERVI
DEVELOP                                  ATTN CIVIL DIVISION                      3582 AVON ST
451 7TH STREET SW                        211 W FORT ST STE 2001                   HARTLAND MI 48353-7707
WASHINGTON DC 20410-0002                 DETROIT MI 48226-3220




           18-52776-mbm       Doc 40     Filed 06/26/19     Entered 06/26/19 09:04:53       Page 12 of 12
